Citation Nr: 0813659	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected right knee 
injury.

2.  Entitlement to service connection for coronary artery 
disease, status-post bypass graft, to include as secondary to 
hypertension, claimed as arteriosclerotic heart disease.

3.  Entitlement to a temporary total evaluation for surgical 
or other treatment necessitating convalescence, claimed as 
due to coronary artery bypass graft. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right patellar tendon rupture, claimed as a 
right knee injury.

6.  Entitlement to service connection for nerve damage, right 
knee, to include as secondary to a service-connected right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had service in the Alabama Army National Guard 
from September 1982 to August 1990 with a period of active 
duty for training (ACDUTRA) from February 1983 to September 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2001 and November 
2004 by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).

The appellant requested a hearing before a decision review 
officer (DRO) in conjunction with these claims.  Hearings 
were scheduled and subsequently held in February and November 
2005.  The hearing transcripts are of record.

The appellant raised the issue of the propriety of a clothing 
allowance in a statement dated September 2006.  This issue is 
referred back to the RO for any appropriate action.

The Board does note that the veteran submitted a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative that was received at the RO on 
February 21, 2008 and at the Board on April 2, 2008.  The 
veteran was notified on November 9, 2007 that he had 90 days 
from the date of the letter to change any representative that 
he had previously chosen to represent him before the Board.  
If more than 90 days had passed before this requested change 
was received, he was to explain to the Board, in writing, why 
the request to change representation could not have been made 
prior to the expiration of the 90 day period.  This letter 
also advised the veteran not to send any such request for a 
change of representative to the RO but to send it directly to 
the Board.  See 38 C.F.R. § 20.1304 (2007).  A review of the 
applicable dates clearly shows that the veteran's request to 
change his representative from The American Legion to 
Disabled American Veterans was received at the Board more 
than 90 days after the date of the letter notifying him of 
the transfer of his claims folder to the Board.  There was no 
accompanying explanation as to why this notice was not 
submitted in a timely manner.  As a consequence, his request 
to change his representation is not accepted as part of this 
appeal, and his representative is as noted on the title page 
of this decision.

Section 7(b)(A) & (B) of the Veterans Claims Assistance Act 
of 2000 (VCAA) notes that claims that became final between 
July 14, 1999 and November 9, 2000 and that denied a claim 
for service connection as not well grounded will be 
readjudicated "as if the denial or dismissal had not been 
made."  Pub. L. No. 106-475, § 7, 114 Stat. at 2099-2100.  
The Federal Circuit Court of Appeals (Fed. Cir.) noted that 
this section applied to claims "denied" between July 14, 
1999 and November 9, 2000.  See Paralyzed Veterans v. 
Secretary of Veterans' Affairs, 345 F.3d 1334 at 1343-1344 
(Fed. Cir. 2003).  The request for readjudication must be 
filed by the claimant (or a motion made by the Secretary) not 
later than two years after the date of enactment of the VCAA.  
In this case, the veteran's claim for hypertension was denied 
as not well grounded in December 1999.  His requests for 
readjudication were filed in February and March 2001.  As a 
consequence, this claim will be addressed without regard to 
finality, as noted above.  Therefore, the issue is as noted 
on the title page of this decision.

The issues of entitlement to service connection for 
hypertension, to include as secondary to a service-connected 
right knee injury, and entitlement to service connection for 
coronary artery disease, status-post bypass graft, to include 
as secondary to hypertension, claimed as arteriosclerotic 
heart disease, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 25, 2007, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant in writing, requesting withdrawal of his appeal of 
the issues of entitlement to a temporary total evaluation for 
surgical or other treatment necessitating convalescence, 
claimed as due to coronary artery bypass graft, and 
entitlement to a total disability rating based on individual 
unemployability.

2.  On January 27, 2007, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant in writing, indicating that he was "satisfied with 
the additional 10% rendered on my service-connected knee," 
but that he wished to continue his appeal with regard to the 
other issues identified as on appeal.

3.  The competent and probative evidence of record does not 
show that the appellant has a nerve damage injury of the 
right knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issues of entitlement to a temporary 
total evaluation for surgical or other treatment 
necessitating convalescence, claimed as due to coronary 
artery bypass graft, and entitlement to a total disability 
rating based on individual unemployability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of a right patellar tendon 
rupture, claimed as a right knee injury, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

3.  A claimed nerve damage injury of the right knee was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), 
(b)(3).  Such withdrawal may be made by the appellant or by 
his authorized representative in writing, and if done on the 
record at a hearing, it need not be in writing.  38 C.F.R. 
§ 20.204(b).  

The appellant submitted written correspondence to the RO on 
January 25, 2007, prior to the promulgation of a decision in 
the appeal, requesting withdrawal of his appeal of the issues 
of entitlement to a temporary total evaluation for surgical 
or other treatment necessitating convalescence, claimed as 
due to coronary artery bypass graft, and entitlement to a 
total disability rating based on individual unemployability.  

The appellant also submitted written correspondence to the RO 
on January 27, 2007, prior to the promulgation of a decision 
in the appeal, indicating that he was "satisfied with the 
additional 10% rendered on my service-connected knee," but 
that he wished to continue his appeal with respect to the 
other issues identified as on appeal.  In light of this 
statement and the fact that the issue of entitlement to an 
evaluation in excess of 10 percent for a right knee injury 
was neither certified for appeal nor raised by the 
appellant's representative on VA Form 646 or in the 
appellant's informal hearing presentation (IHP), the Board 
construes the appellant's statement as a request to withdraw 
the issue of entitlement to an evaluation in excess of 10 
percent for residuals of a right patellar tendon rupture, 
claimed as a right knee injury.

Hence, there remain no allegations of error of fact or law 
for appellate consideration in the appeal of these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeals of these issues and they are dismissed.

II.  Nerve Damage Injury, Right Knee

Here, the appellant contends that he sustained nerve damage 
to his right knee in service and following surgery on his 
service-connected right knee.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 
(West 2002).  Service connection may also be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or an injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA).  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty.  38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006).  "If a 
claim relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim."  See  
McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995). 

Service connection may be granted on a secondary basis for a 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disability.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  See 38 C.F.R. § 3.310.
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a preliminary matter, a notation on the appellant's DD-214 
form shows that he served on active duty for training from 
February 1983 to September 1983.  See 38 C.F.R. § 3.6(c)(3) 
(full-time duty performed by members of the National Guard of 
any State constitutes active duty for training).  

The Board has reviewed all of the evidence of record.  The 
appellant was afforded a clinical evaluation and physical 
examination in September 1982.  The clinical evaluation was 
essentially normal.  The appellant described his health as 
"good," and provided a medical history in which he 
specifically denied ever having paralysis.  No references to 
nerve damage are contained in the examination report.

The appellant reported to sick call in April 1983 after he 
fell on his right knee.  The appellant reported pain and 
stiffness, but the examiner found no evidence of swelling or 
discoloration.  Some evidence of crepitus was noted, and the 
examiner diagnosed the appellant as having patellofemoral 
syndrome.  A physical therapy treatment note dated August 
1983 diagnosed the appellant as having pre-patella bursitis 
secondary to a contusion.  A follow-up physical therapy 
treatment note dated three days later diagnosed the appellant 
as having patellofemoral syndrome.  The appellant was placed 
on physical profile, and instructed to continue with 
prescribed exercises.  No references to nerve damage are 
contained in the examination report.

The appellant was given a clinical examination and physical 
examination in September 1986.  The clinical evaluation was 
essentially normal.  The appellant described his health as 
"good," and provided a medical history in which he 
specifically denied ever having paralysis.  No references to 
nerve damage are contained in the examination report.

In August 1990, the appellant was afforded a clinical 
evaluation and physical examination.  The clinical evaluation 
was essentially normal.  The appellant described his health 
as "good," and provided a medical history in which he 
specifically denied ever having paralysis.  No references to 
nerve damage are contained in the examination report.

In summary, the Board notes that the appellant was not 
diagnosed with or treated for nerve damage during his period 
of active duty for training.  In fact, there is no evidence 
of a diagnosis of or treatment for nerve damage during any 
period of time during the appellant's service in the Alabama 
Army National Guard.

The Board notes that there are multiple volumes of medical 
treatment records associated with the appellant's claim, but 
there is no evidence of a diagnosis of or treatment for nerve 
damage of the right knee and no evidence linking the 
appellant's claimed right knee nerve damage to his period of 
active duty for training.

The first pertinent post-service treatment record is dated 
August 1995.  The appellant sought emergency care at a 
private hospital after he fell out of a door at his home and 
injured his right knee.  The examiner noted the appellant's 
past history of Army service, including an in-service right 
knee contusion.  The appellant reported pain, swelling, and 
difficulty weight bearing.  He denied any hospitalizations or 
surgeries in the last five years.  X-rays of the right knee 
were interpreted to show that the patella was somewhat high 
in position.  No bone abnormalities were noted.  The 
impression was right knee pain with effusion.

Approximately ten days later, the appellant returned to the 
emergency room with continued pain and swelling, as well as 
an inability to extend his right knee.  X-rays taken at that 
time were negative for any fractures.  The appellant 
underwent outpatient surgery to have a right patella tendon 
rupture repaired.  In a rating decision dated December 1999, 
the RO granted the appellant a temporary total evaluation 
from September 25, 1999 to November 30, 1995 based on 
surgical or other treatment necessitating convalescence.  See  
38 C.F.R. § 4.30 (1999) 

Post-surgical follow-up treatment notes dated October and 
November 1995 revealed the appellant to be healing well with 
no evidence of infection.  The appellant reported aching knee 
pain, but was "otherwise doing well."

In November 1996, the appellant was afforded an examination 
as part of his application for Social Security Disability 
benefits.  The appellant indicated that he had right knee 
ligament surgery in August 1995.  Upon physical examination, 
the appellant was noted to walk with a knee brace, as well as 
with a crude stick and slight limp.  No evidence of edema was 
noted and the examiner diagnosed the appellant as having 
chronic knee pain.  No evidence of nerve damage was noted at 
that time.

The appellant was also afforded another examination in 
January 1997 in connection with his application for Social 
Security Disability benefits.  The appellant reported right 
knee pain, locking, and giving way.  He indicated a three 
year history of knee problems.  The appellant's past medical 
history was significant for one right knee surgery.  The 
examiner noted that the appellant was slightly obese, but 
that he was able to get on and off the examination table 
without any problems.  The appellant's gait was described as 
"good," with a slight limp.  No assistive devices were used 
for walking.  Neurologically, the examiner described the 
appellant as grossly intact and normal in all quadrants.  The 
appellant's reflexes were +2 in the lower extremities, and 
the examiner noted that the appellant kept himself in a very 
tense position.  The Romberg Test was essentially normal.  
Seated leg raises were easily done and no evidence of atrophy 
was noted.  Fine and gross manipulation was "good."  The 
examiner diagnosed the appellant as being post-operative 
repair of the right intrapatellar tendon.  No evidence of 
nerve damage was noted at that time.

The appellant sought VA care in December 1997 after reporting 
right knee pain.  Upon physical examination, the examiner 
noted some tenderness of the right knee in the supra-patella 
area.  No effusion, redness or ligament tear was noted.  The 
impression was right knee post surgical pain and scar, pre-
patella tendon pain.  No evidence of nerve damage was noted 
at that time.

The appellant was afforded a third examination in November 
1999 as part of his application for Social Security 
Disability benefits.  The appellant reported chronic right 
knee pain at that time.  Upon physical examination, the 
examiner found that the appellant was unable to hop or walk 
on his heel or toes.  The examiner noted that the appellant 
was able to get on and off the examining table without 
difficulty.  The appellant used a cane to walk, but did not 
bear weight on it.  The impression was osteoarthritis of the 
right knee.  Neurologically, the appellant's condition was 
described as "physiological."  No evidence of nerve damage 
was noted at that time.

VA administered a Compensation and Pension (C&P) Examination 
in August 2002.  The appellant stated that he injured his 
right knee in basic training.  He reported locking, swelling, 
and joint pain.  The appellant also reported that he fell on 
some steps in 1990, further injuring the knee.  Upon physical 
examination, the examiner noted positive "ballottement" in 
the right knee with crepitus noted through out the range of 
motion.  The appellant had an antalgic gait.  Reflexes at the 
knee and ankle were rated as "2."  X-rays taken at that 
time revealed degenerative joint disease (DJD) of the right 
knee.  The impression was chronic right knee pain status-post 
DJD with moderately severe functional loss on range of 
motion.  No evidence of nerve damage was noted at that time.  

The appellant was afforded another C&P Examination in July 
2004.  The appellant reported intermittent sharp shooting 
pain and a constant, aching pain in the right knee.  
Precipitating factors for pain and swelling included 
prolonged walking or standing.  The appellant used a cane, 
but reported difficulty walking on uneven surfaces.  Flare-
ups occurred approximately twice per month, and the appellant 
indicated that he was unable to do any prolonged walking, 
climbing stairs, or anything that required increased 
activity.  Upon physical examination, the examiner noted the 
appellant's "steady gait" and observed increased weakness 
in the right lower extremity.  The examiner noted that the 
appellant had normal sensations of the right knee.  X-rays 
were interpreted to show a large spur ossification inferior 
to the right patella.  No evidence of bone or joint 
abnormality was noted.  The examiner diagnosed the appellant 
as having a large spur ossification of the right knee with 
moderate functional loss due to pain.  No evidence of nerve 
damage was noted at that time.

The appellant was also afforded a DRO hearing in February 
2005 in connection with the current claim.  Specifically, the 
appellant testified that he sustained nerve damage in the 
right knee after slipping off of a tank in service and 
injuring his right knee.  At the time of the injury, the 
appellant was purportedly told by doctor that "some of the 
nerves won't ever be right in my knee."  The veteran also 
testified that the nerve damage was done at the time of the 
in-service fall, and was not related to a subsequent right 
knee surgery.  At the end of the hearing, the appellant 
confirmed that believed that he suffered nerve damage in 
basic training as a result of the in-service knee injury.

In April 2005, the appellant underwent a medical reevaluation 
at the request of the Social Security Administration (SSA).  
The examiner noted that the appellant had been on Social 
Security Disability for approximately six years due to 
coronary artery disease.  The appellant's past medical 
history was significant for chronic right knee pain.  Upon 
physical examination, the examiner observed that the 
appellant was able to get on and off the examining table 
without difficulty.  The appellant's gait was normal.  
Sensation to pinprick on the lower extremities was intact.  
The Romberg Test and seated leg raises were negative 
bilaterally.  No evidence of atrophy was noted.  The 
impression was "chronic right knee pain, post-op x1."  No 
evidence of nerve damage was noted.

The appellant sought VA care in September 2006 after 
reporting right knee pain.  The appellant indicated that he 
experienced locking and popping of the knee for "years."  
Upon physical examination, the examiner noted no evidence of 
swelling, knee instability, or localized tenderness.  
Likewise, the examiner found no evidence of neurological 
complaints.  The examiner found pain on flexion, and ordered 
the appellant a knee brace.  The impression was knee 
arthralgia, early DJD, possible meniscal cartilage tear.  

The appellant returned for additional VA care in September 
2007.  At that time, he reported continued right knee pain, 
intermittent swelling, stiffness, locking, popping, and 
instability.  The appellant requested another knee brace.  
Upon physical examination, the examiner noted that the 
appellant was obese, and that he walked with a mildly 
antalgic gait.  No evidence of effusion, obvious deformity, 
or mediolateral instability was noted, but the examiner 
observed minimal crepitus.  The Lachman Test was negative, 
while the McMurray Test was "mildly positive."  The 
impression was chronic right knee pain, most likely due to 
DJD/post-traumatic arthritis, as well as possible meniscus 
injury.  The appellant was instructed on the benefits of 
implementing a daily stability and flexibility program.  No 
evidence of nerve damage was noted at that time.

Given the evidence of record,  the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for a nerve damage injury of the right knee under 
any theory of entitlement.  While the appellant's SMRs 
reflect an in-service right knee injury , there is no 
evidence of record to indicate a nerve damage injury of the 
right knee, nor is there any indication that the appellant 
has a diagnosed nerve damage injury of the right knee.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the appellant demonstrated, nor 
does the evidence show, that he has a current nerve damage 
injury related to the right knee.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007)(noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).   

The Board also notes that the Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the appellant is capable of 
indicating that his right knee was painful, but the appellant 
is not competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his claimed right knee nerve 
damage injury.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing a medical diagnosis of a current nerve damage injury 
of the right knee.  Pain alone is not a disability.  
Therefore, the Board concludes that the appellant's claim for 
service connection must be denied in the absence of any 
current clinical evidence confirming the presence of the 
claimed disability. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to provide; and (4) must 
ask the appellant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board finds that the content requirements of the duty to 
notify the appellant have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated July 2004 informed the appellant of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the appellant was 
to provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, via a March 2006 letter, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The appellant's service medical records have been obtained.  
The appellant's post-service treatment records have been 
obtained.  The appellant was afforded multiple VA 
examinations in connection with the current claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.


ORDER

The appeal of entitlement to a temporary total evaluation for 
surgical or other treatment necessitating convalescence, 
claimed as due to coronary artery bypass graft, is dismissed.

The appeal of entitlement to a total disability rating based 
on individual unemployability, is dismissed.

The appeal of entitlement to an evaluation in excess of 10 
percent for residuals of a right patellar tendon rupture, 
claimed as a right knee injury, is dismissed.  

Service connection for a nerve damage injury of the right 
knee, to include as secondary to a service-connected right 
knee injury, is denied.


REMAND

I.  Hypertension

The veteran has claimed that his currently diagnosed 
hypertension either began in service or is etiologically 
related to his service-connected right knee disability.  The 
Board finds that further development of this claim is needed 
prior to a final determination of this claim.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 
(West 2002).  Service connection may also be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or an injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA). See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty.  38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process. VAOPGCPREC 4-2002.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). Service 
connection for cardiovascular disease, to include 
hypertension, may be granted on a presumptive basis if the 
conditions are manifested to a compensable degree within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

However, the advantage of this evidentiary presumption does 
not extend to periods of ACDUTRA or INACDUTRA.   Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board 
did not err in not applying presumptions of sound condition 
and aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").

Service connection may be granted on a secondary basis for a 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disability.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  See 38 C.F.R. § 3.310.
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a preliminary matter, a notation on the appellant's DD-214 
form shows that he served on active duty for training from 
February 1983 to September 1983.  See 38 C.F.R. § 3.6(c)(3) 
(full-time duty performed by members of the National Guard of 
any State constitutes active duty for training).  
Accordingly, the above-referenced presumptions of soundness, 
aggravation and the chronic disease presumption for 
cardiovascular disease do not apply in this case.

The Board has reviewed all of the evidence of record.  The 
appellant was afforded a clinical evaluation and physical 
examination in September 1982.  The clinical evaluation was 
essentially normal and the appellant's blood pressure was 
interpreted to be 110/66.  The appellant described his health 
as "good," and provided a medical history in which he 
specifically denied ever having high blood pressure.  No 
references to hypertension are contained in the examination 
report.

In March 1983, the appellant presented to sick call with 
concerns of a cough and congested sinuses.  The appellant's 
blood pressure was interpreted to be 122/67.  Similarly, the 
appellant presented to sick call in June 1983 with a cough, 
sore throat, and stuffy nose.  The appellant's blood pressure 
was interpreted to be 120/68.  

The appellant reported to sick call in April 1983 after he 
fell on his right knee.  The appellant reported pain and 
stiffness, but the examiner found no evidence of swelling or 
discoloration.  Some evidence of crepitus was noted, and the 
examiner diagnosed the appellant as having patellofemoral 
syndrome.  

The appellant was placed on a weight reduction program in 
April 1986 and given a clinical examination and physical 
examination in September 1986.  The clinical evaluation was 
essentially normal and the appellant's blood pressure was 
interpreted to be 110/90.  The appellant described his health 
as "good," and provided a medical history in which he 
specifically denied ever having high blood pressure.  No 
references to hypertension are contained in the examination 
report.

In August 1990, the appellant was afforded a clinical 
evaluation and physical examination.  The clinical evaluation 
was essentially normal and the appellant's blood pressure was 
interpreted to be 128/84.  The appellant described his health 
as "good," and provided a medical history in which he 
specifically denied ever having high blood pressure.  No 
references to hypertension are contained in the examination 
report.

In summary, the Board notes that the veteran was not 
diagnosed with or treated for hypertension during his period 
of active duty for training.  In fact, there is no evidence 
of a diagnosis of or treatment for hypertension during any 
period of time during the appellant's service in the Alabama 
Army National Guard.

The Board notes that there are multiple volumes of medical 
treatment records associated with the appellant's claim.  The 
appellant's history of hypertension is well-documented, but 
with the exception of the May 2006 private opinion discussed 
above, none of the evidence of record links the appellant's 
hypertension to his period of active duty for training.

The first pertinent post-service treatment record is dated 
August 1995.  The appellant sought emergency care at a 
private hospital after he fell out of a door at his home and 
injured his right knee.  The initial impression was right 
knee pain with effusion.  The appellant eventually underwent 
outpatient surgery in August 1995 to have a right patella 
tendon rupture repaired.  Post-surgically, the appellant 
developed significant hypertension with a blood pressure of 
245/140.  It was noted that the appellant had no previous 
history of hypertension, no family history of hypertension, 
and no such related symptoms.  The appellant acknowledged 
smoking, drinking, and eating a considerable amount of salt.  

A consultation note dated August 1995 and authored by C. C., 
M.D. revealed that the appellant's blood pressure upon 
physical examination was 150/88.  Dr. C. diagnosed the 
appellant as having post-operative hypertension, status-post 
repair of right patella tendon rupture, and click murmur, 
probable mitral valve prolapse.  Dr. C. also noted that the 
appellant's blood pressure was now normal (emphasis added).  
Dr. C. advised the appellant to monitor his blood pressure 
and reduce his sodium intake.

The appellant sought private care for back pain, right knee 
pain, and hypertension in October 1996.  The appellant's 
blood pressure was 148/83.  Approximately one month later, in 
November 1996, the appellant was afforded an examination as 
part of his application for Social Security Disability 
benefits.  The examiner noted that the appellant smoked and 
drank and until recently, was on blood pressure medication.  
However, the appellant stopped taking the medication.  Upon 
physical examination, the appellant's blood pressure was 
180/120.  The examiner diagnosed the appellant as having 
uncontrolled hypertension.

The appellant underwent another examination for Social 
Security Disability purposes in January 1997.  The appellant 
provided a past medical history that was significant for high 
blood pressure.  Upon physical examination, the appellant's 
blood pressure was 150/100.  

In January 1999, the appellant sought VA care after 
experiencing shortness of breath and chest pain.  The 
appellant's blood pressure was 180/99.  Another VA treatment 
note dated the same day included a blood pressure reading of 
120/80.  The appellant was diagnosed as having gastritis and 
encouraged to stop smoking and drinking.  

A VA treatment note dated June 1999 diagnosed the appellant 
as having uncontrolled hypertension.  The appellant was 
prescribed Tiazac and Lisinopril.  It was noted that the 
appellant was a smoker and occasional alcohol abuser.  

The appellant was also afforded a VA Compensation and Pension 
(C&P) Examination in late-June 1999 in connection with this 
claim.  The appellant provided a medical history in which he 
indicated that he was diagnosed as having stable hypertension 
in 1990.  The examiner diagnosed the appellant as having 
essential hypertension, presently stable.

The appellant presented to VA for care after reporting vision 
problems in August 2001.  The appellant's initial blood 
pressure was 180/110 and 170/100 on re-check.  The examiner 
diagnosed the appellant as having uncontrolled hypertension.  
The appellant's medications were adjusted and he was 
encouraged to check his blood pressure regularly at home.

Associated with the appellant's claims file is an April 2002 
Social Security Administration (SSA) administrative law judge 
(ALJ) opinion that granted the appellant Social Security 
Disability benefits from August 24, 1999 based on numerous 
"severe" impairments.  The appellant's history of 
hypertension was noted, but it was described as 
"controlled."

The appellant was hospitalized in October 2003 at a VA 
medical facility after reporting shortness of breath and 
soreness in the epigastric area.  Diagnostic testing revealed 
that the appellant had atrial flutter and congestive heart 
failure.  The appellant's history of hypertension was noted 
and on physical examination, the appellant's blood pressure 
was 196/122.

In November 2005, the appellant testified before a DRO in 
connection with this claim.  Specifically, he indicated that 
his coronary artery disease was related to service, and in 
particular, was secondary to his service-connected right knee 
injury because "I had torn ligaments and my blood wasn't 
right."  The appellant also stated that he did not have high 
blood pressure until he had surgery on his right knee.

The appellant submitted a statement in support of his claim 
dated May 2006.  R. A., M.D. indicated that he reviewed the 
appellant's "plethoric" records and concluded that the 
appellant was diagnosed as having hypertensive heart disease 
in service, but that this condition went untreated at that 
time.  Dr. A. also stated that it was "as likely as not" 
that the appellant's current hypertension "could very well 
have been directly and/or indirectly responsible" for the 
appellant's coronary artery disease (CAD).  

In addition, the Board notes that the appellant also raised 
the issue of entitlement to service connection for 
hypertension, to include as secondary to his service-
connected right knee injury.  The appellant contends that his 
hypertension was proximately due to, the result of, or 
aggravated by his service-connected right knee injury, and in 
particular, the August 1995 knee surgery discussed above.  
Thus, the RO should schedule the appellant for a new VA 
examination that addresses these issues.

VA has a duty to assist appellants to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the veteran has not been given 
an examination since June 1999, and the May 2006 private 
medical opinion indicates that the veteran's hypertension 
and/or hypertensive heart disease may be related to his 
period of active duty for training.  

II.  Coronary Artery Disease 

The appellant also contends that he is entitled to service 
connection for coronary artery disease, status-post bypass 
graft, to include as secondary to hypertension. 
A review of the appellant's service medical records shows no 
diagnosis of or treatment for coronary artery disease during 
his period of active duty for training or any other period 
service while the appellant served in the Alabama Army 
National Guard.

The first pertinent post-service VA treatment note is dated 
December 1999.  The appellant was diagnosed as having 
coronary artery disease (CAD).  In May 2000,  the appellant 
was diagnosed as having atherosclerotic heart disease.  In 
February 2001,  the appellant was diagnosed as having severe 
three vessel coronary artery disease.  The appellant 
subsequently underwent a triple coronary artery bypass graft 
(CABG) in March 2001.  A VA cardiology follow-up treatment 
note dated October 2001 found the appellant to have 
asymptomatic CAD.  The examiner encouraged the appellant to 
stop smoking and give up fatty foods.  No references to the 
appellant's period of active duty for training are contained 
in these treatment notes. 

In a May 2006 statement, R. A., M.D., indicated that the 
appellant had diagnosed hypertensive heart disease that was 
left untreated in service.  Dr. A. further stated that the 
appellant's documented but untreated in-service hypertensive 
heart disease "could very well have been directly and/or 
indirectly responsible for his development of the severity of 
his underlying CAD."  Dr. A. also stated that in his 
opinion, it was "as likely as not" that the appellant's 
"current condition is linked to hypertensive heart disease 
while in the US Army."  

A VA treatment note dated October 2006 revealed that the 
appellant was diagnosed as having bilateral carotid stenosis.  
The appellant's past medical history was significant for 
aortic stenosis, congestive heart failure, atrial flutter, 
hypertension, coronary artery disease, and chronic 
obstructive pulmonary disease, among other conditions.  The 
appellant admitted to a 30-year history of smoking as well as 
daily alcohol use.  A left cardiac catheterization and right 
carotid endarterectomy was performed.  No references to the 
appellant's period of active duty for training were included 
in this treatment note.

In August 2007, the appellant sought additional VA care for 
coronary artery disease and atrial flutter.  The appellant's 
history of atherosclerosis and congestive heart failure was 
noted.  The impression was recent decompensated congestive 
heart failure due to uncontrolled hypertension and possible 
non-compliance.  

The Board finds that the appellant's claim for service-
connected coronary artery disease, to include as secondary to 
hypertension, is inextricably intertwined with his service-
connection claim for hypertension.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991) (noting that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  

The appellant also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the appellant that are dated 
from September 14, 2007, to the present.

The appellant should also be afforded with proper 
notification pursuant to the Veterans Claims Assistance Act 
(VCAA).  In particular, the appellant has been provided with 
numerous duty-to-notify letters during the pendency of this 
appeal which provided information about the evidence needed 
to substantiate a service connection claim based on 
hypertension and coronary artery disease.  The Board points 
out, however, that secondary service claims require 
additional notice.  Thus, the RO should provide the appellant 
with all proper VCAA notice, including informing the 
appellant of the information and evidence needed to 
substantiate service connection claims for hypertension and 
coronary artery disease on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The notice 
letter must provide information about the 
type of evidence necessary to establish 
service connection for hypertension and 
coronary artery disease on a direct and 
secondary basis.  The letters must also 
inform the appellant that he can submit 
evidence in his possession pertaining to 
the claims.

2.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment records 
that are dated from September 14, 2007 to 
the present.  All efforts to obtain these 
records should be fully documented, and the 
VA medical facilities should provide a 
response if all of the records have already 
been provided.  The RO should also attempt 
to obtain any other evidence identified as 
relevant by the appellant during the course 
of the remand, provided that the appellant 
completes the required authorization forms.

3  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in the 
examination report.  

The examiner is asked to assess the 
severity of the appellant's hypertension.  
The examiner is asked to express an 
opinion, if possible, as to when the 
appellant's hypertension was first 
manifested (i.e., before active duty for 
training, during active duty for training, 
or after active duty for training).  If the 
examiner determines that the appellant's 
hypertension was manifested during the 
period of active duty for training 
(February 1983 to September 1983), the 
examiner is asked to express an opinion as 
to whether the appellant's current 
hypertension is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to his period of active duty for 
training.  Additionally, the appellant has 
raised several alternate theories related 
to secondary service connection for 
hypertension.  The examiner is asked to 
provide an opinion as to whether the 
appellant's hypertension is proximately due 
to, the result of, or aggravated by, the 
service-connected right knee injury as 
described in his service medical records 
and/or the subsequent August 1995 surgery.  
The examiner must provide a complete 
rationale for any stated opinion.    
If the examiner determines that the 
appellant's hypertension was not 
manifested during active duty for 
training, the examiner is asked to comment 
on the May 2006 private medical opinion 
from R. A., M.D.  The examiner must 
provide a complete rationale for any 
stated opinion.

The examiner is also asked to assess the 
severity of the appellant's coronary 
artery disease.  The examiner is asked to 
express an opinion, if possible, as to 
when the appellant's coronary artery 
disease was first manifested (i.e., before 
active duty for training, during active 
duty for training, or after active duty 
for training).  If the examiner determines 
that the appellant's coronary artery 
disease was manifested during the period 
of active duty for training (February 1983 
to September 1983), the examiner is asked 
to express an opinion as to whether the 
appellant's current coronary artery 
disease is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to his period of active duty for 
training.  If the examiner determines that 
the appellant's current hypertension is at 
least as likely as not related to his 
period of active duty for training, the 
examiner is then asked to provide an 
opinion as to whether the appellant's 
coronary artery disease is proximately due 
to, the result of, or aggravated by, the 
appellant's hypertension.  

If the examiner determines that the 
appellant's coronary artery disease was 
not manifested during active duty for 
training, the examiner is asked to comment 
on the May 2006 private medical opinion 
from R. A., M.D.  The examiner must 
provide a complete rationale for any 
stated opinion.

4  Thereafter, the RO should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


